United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 March 16, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-10449
                         Summary Calendar



                     UNITED STATES OF AMERICA,

                        Plaintiff-Appellee,

                              versus

                        WILLIAM CHEN SALEE,

                       Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 4:04-CR-179
                      --------------------

Before HIGGINBOTHAM, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     William Chen Salee appeals his sentence following his guilty

plea conviction for possession with the intent to distribute more

than 50 grams of methamphetamine.      For the first time on appeal,

Salee asserts that the Government failed to honor its agreement to

file a U.S.S.G. § 5K1.1 motion for downward departure if Salee

provided information regarding “several other individuals believed

to be involved in [the] same drug trafficking conspiracy.”        Salee

asserts that, although he fulfilled his end of the bargain by


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                              No. 05-10449
                                   -2-

giving the Government useful information, he received no benefit in

return.   Because Salee neither shows that the Government bargained

away its discretion to file a § 5K1.1 motion nor argues that the

Government   acted    with   unconstitutional    motive,   his   downward

departure claim is without merit.      See Wade v. United States, 504

U.S. 181, 185-87 (1992); United States v. Urbani, 967 F.2d 106,

110-11 (5th Cir. 1992).

     Salee next argues that his sentence, imposed after the Supreme

Court’s decision in United States v. Booker, 543 U.S. 220 (2005),

is unreasonable.     Salee contends that the district court failed to

take into consideration his acceptance of responsibility for the

charged offense and his “timely cooperation with the Government.”

Salee also suggests that the district court failed to consider his

serious drug problem and his minimal “involvement in the entire

conspiracy” as a “high ranking drug dealer.”        Salee further cites

alleged district court error in holding Salee accountable for “the

actions of other co-conspirators and their drug amounts.”            For

these reasons, Salee argues that he should have been sentenced

below the calculated guideline range.

     Post-Booker       sentences     are        reviewed    only     for

“unreasonableness.” United States v. Mares, 402 F.3d 511, 518 (5th

Cir.), cert. denied, 126 S. Ct. 43 (2005) (internal quotation marks

and citation omitted).       If, in the exercise of discretion, the

sentencing judge imposes a sentence within a properly calculated

guideline range, we will infer that consideration was afforded all
                               No. 05-10449
                                    -3-

the factors for a fair sentence set forth in the Guidelines.             Id.

at 519.    Moreover, given the deference due the sentencing judge’s

discretion, we will rarely say that a sentence within the properly

calculated Guideline range was unreasonable.            Id.

     Here, the district court fulfilled its duty to consider the 18

U.S.C. §    3553    factors   and   sentenced   Salee   within   a   properly

calculated Guidelines range.          Accordingly, Salee has failed to

demonstrate that his properly calculated guidelines sentence was

unreasonable.      See Mares, 402 F.3d at 519.     See also United States

v. Alonzo, ___ F.3d ___, No. 05-20130, 2006 WL 39119 at *3 (5th

Cir. Jan. 9, 2006) (agreeing with sister circuits that “a sentence

within a properly calculated Guideline range is presumptively

reasonable.”)

     AFFIRMED.